IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOHN SINGLETON,*                              §
                                              §       No. 522, 2016
         Petitioner Below,                    §
         Appellant,                           §       Court Below—Family Court of the
                                              §       State of Delaware
         v.                                   §
                                              §
YOLANDA HARDING,                              §       File No. CN05-05568
                                              §       Pet. No. 16-26665
         Respondent Below,                    §
         Appellee.                            §
                                Submitted: November 22, 2016
                                Decided:   November 28, 2016
                                       ORDER
         This 28th day of November 2016, it appears to the Court that, on November

1, 2016, the Clerk issued a notice, by certified mail, directing the appellant to show

cause why this appeal should not be dismissed for the Court’s lack of jurisdiction

to consider an appeal from a decision issued by a Family Court Commissioner.

The appellant has not responded to the notice to show cause within the required

ten-day period. Therefore, dismissal of the appeal is deemed to be unopposed.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                                      BY THE COURT:

                                                      /s/ Collins J. Seitz, Jr.
                                                             Justice

*
    The Court previously assigned pseudonyms to the parties. Del. Supr. Ct. R. 7(d).